



REGISTRATION RIGHTS AGREEMENT


REGISTRATION    RIGHTS    AGREEMENT    (this    “Agreement”),    dated    as    of
July [ ], 2016, between Function(x) Inc. (formerly known as DraftDay Fantasy
Sports, Inc.), a Delaware corporation (the “Company”), and the investors whose
signature appear on the signature page hereto (each the “Investor”).


This Agreement is made pursuant to that certain Securities Purchase Agreement
(the “Purchase Agreement”), dated as of the date hereof, between the Company and
the Investor, among others.


The parties accordingly agree as follows:


ARTICLE I DEFINITIONS.


Capitalized terms used and not otherwise defined herein that are defined in the
Purchase Agreement shall have the meanings given such terms in the Purchase
Agreement. As used in this Agreement, the following terms shall have the
following meanings:


1.1
    “Commission” means the Securities and Exchange Commission.


1.2

“Common Stock” means shares of the Company’s common stock, par value

$0.001 per share.


1.3

“Company” is defined in the Preamble.



1.4
    “Conversion Shares” means the shares of Common Stock issued or issuable upon
conversion of the Debentures (including any Additional Debentures) and the
interest that may accrue thereon through the Maturity Date (as defined in the
Debentures).


1.5
    “Effective Date” means the date on which the Commission declares a
Registration Statement effective.


1.6
    “Effectiveness Deadline” means a date no later than ninety (90) days
following the Filing Deadline.


1.7
    “Effectiveness Period” means the period commencing on the Effective Date and
ending on the earlier of the date when all of the Registrable Securities covered
by such Registration Statement have been sold or otherwise no longer meet the
definition of Registrable Securities.


1.8

“Event” is defined in Section 2.4.



1.9

“Event Date” is defined in Section 2.4.



1.10
    “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
any successor statute.



1.11
    “Filing Deadline” means a date no later than thirty days following the date
of this Agreement.


1.12
    “Holder” or “Holders” means the Investor and any other person holding
Registrable Securities or any of their respective affiliates or transferees to
the extent any of them hold Registrable Securities, other than those purchasing
Registrable Securities in a market transaction.


1.13

“Indemnified Party” is defined in Section 6.3.



1.14

“Indemnifying Party” is defined in Section 6.3.



1.15
    “Debenture” means the 10% convertible debenture due 2017 issued on the date
hereof pursuant to the Purchase Agreement.


1.16
    “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.


1.17
    “Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.


1.18

“Purchase Agreement” is defined in the Preamble.



1.19
    “Registrable Securities” means the (i) the Conversion Shares, (ii) the
Warrant Shares, and (iii) any securities issued or issuable upon any stock
split, dividend or other distribution, recapitalization or similar event with
respect to the foregoing, provided, that any of the foregoing securities shall
cease to be Registrable Securities upon the earliest to occur of the following:
(A) a sale pursuant to an effective Registration Statement (b) a sale pursuant
to Rule 144 (in which case, only such security sold shall cease to be a
Registrable Security); or (C) eligibility for sale without current public
information requirements and volume or manner of sale restrictions.


1.20
    “Registration Statement” means each registration statement required to be
filed hereunder, including the Prospectus therein, amendments and supplements to
such registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in such registration statement.
Notwithstanding the foregoing, Registration Statement excludes a registration
statement on Form S-4 or Form S-8, or their successors, or any registration
statement covering only securities proposed to be issued in exchange for
securities or assets of another entity.



1.21
    “Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


1.22
    “Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


1.23

“Securities Act” means the Securities Act of 1933, as amended, and any successor

statute.


1.24
    “Trading Market” means any of the Over The Counter Bulletin Board, NASDAQ
Capital Market, the NASDAQ Global Market, the Nasdaq Global Select Market, the
NYSE MKT or the New York Stock Exchange.


1.25
    “Warrant Shares” means the shares of Common Stock issuable upon exercise of
the Warrants (including any Additional Warrants).


1.26
    “Warrants” means the Common Stock Purchase Warrants issuable pursuant to the
Purchase Agreement.




ARTICLE II AUTOMATIC REGISTRATION.


2.1
    Registration. The Company shall, on or prior to the Filing Deadline, prepare
and file with the Commission a Registration Statement (the “Initial Registration
Statement”) covering the Registrable Securities for a selling stockholder resale
offering to be made on a continuous basis pursuant to Rule 415. Each
Registration Statement shall be on Form S-3 (except if the Company is not then
eligible to register for resale the Registrable Securities on Form S-3, in which
case such registration shall be on another appropriate form in accordance
herewith). The Company shall use its commercially reasonable efforts to cause
the Initial Registration Statement to be declared effective under the Securities
Act as promptly as possible after the filing thereof, but in no event later than
the Effectiveness Deadline, and to remain effective continuously throughout the
Effectiveness Period. The Company shall promptly notify the Holders via
facsimile or electronic mail of a “.pdf” format data file of the effectiveness
of a Registration Statement within one (1) business day of the Effective Date.
The Company shall, by 9:30 a.m. New York City time on the first business day
after the Effective Date, file a final Prospectus with the Commission, as
required by Rule 424(b) of the Securities Act. Notwithstanding the registration
obligations set forth in this Article 2, in the event the Commission informs the
Company that all of the Registrable Securities cannot, as a result of the
application of Rule 415, be registered for resale on a single registration
statement, the Company agrees to promptly (i) inform each of the Holders
thereof, (ii) use its best efforts to file amendments to the Registration
Statement as required by the Commission and/or (iii) withdraw the Registration
Statement and file a new registration statement (a “New Registration
Statement”), in either case covering the maximum number of Registrable
Securities permitted to be registered by the Commission, on Form S-3 or such
other form available to register for resale the Registrable Securities as a
secondary offering; provided, however, that prior to filing such amendment or
New Registration Statement, the Company shall be obligated to use its
commercially reasonable efforts to advocate with the Commission for the
registration of all of the Registrable Securities in accordance with the
Commission guidance. In the event the Company amends the Initial Registration
Statement or files a New Registration Statement, as the case may be, under
clauses (ii) or (iii) above, the Company will use its commercially reasonable
efforts to file with the Commission, as promptly as allowed by Commission or
Commission guidance provided to the Company or to registrants of securities in
general, one or more registration statements on Form S-3 or such other form
available to register for resale those Registrable Securities that were not
registered for resale on the Initial Registration Statement, as amended, or the
New Registration Statement (the “Remainder Registration Statements”).


2.2
    Liquidated Damages. If: (i) a Registration Statement is not filed with the
Commission on or prior to the Filing Deadline, (ii) a Registration Statement is
not declared effective by the Commission (or otherwise does not become
effective) for any reason on or prior to the Effectiveness Deadline or (iii)
after its Effective Date, (A) such Registration Statement ceases for any reason
(including, without limitation, by reason of a stop order, or the Company’s
failure to update the Registration Statement), to remain continuously effective
as to all Registrable Securities for which it is required to be effective or (B)
the Holders are not permitted to utilize the Prospectus therein to resell such
Registrable Securities, in the case of (A) and (B), for more than an aggregate
of twenty (20) Trading Days (which need not be consecutive) during any 12 month
period (other than during an Allowable Grace Period (as defined in Section
2.3)),
(iv) a Grace Period (as defined in Section 2.3 of this Agreement) exceeds the
length of an Allowable Grace Period, or (v) the Company fails to file with the
Commission any required reports under Section 13 or 15(d) of the Exchange Act
such that it is not in compliance with Rule 144(c)(1) as a result of which the
Holders who are not affiliates are unable to sell Registrable Securities without
restriction under Rule 144 (or any successor thereto) (any such failure or
breach in clauses (i) through (v) above being referred to as an “Event,” and,
for purposes of clauses (i), (ii) or (v), the date on which such Event occurs,
or for purposes of clause (iii), the date on which such thirty (30) Trading Day
period is exceeded, or for purposes of clause (iv) the date on which such
Allowable Grace Period is exceeded, being referred to as an “Event Date”), then
in addition to any other rights the Holders may have hereunder or under
applicable law, on each such Event Date and on each monthly anniversary of each
such Event Date (if the applicable Event shall not have been cured by such date)
until the applicable Event is cured, the Company shall (i) pay to the Holder an
amount in cash, as liquidated damages and not as a penalty (“Liquidated
Damages”), equal to one and one-half percent (1.5%) of the aggregate purchase
price paid by such Holder pursuant to the Purchase Agreement for any Registrable
Securities held by such Holder on the Event Date, and (ii) deliver to the
Holders such number of shares of Common Stock as equals the amount of Liquidated
Damages, divided by the average closing bid price of the Common Stock for the
five Trading Days immediately preceding the Event Date (or the monthly
anniversary of the Event Date for subsequent months). The parties agree that (1)
notwithstanding anything to the contrary herein or in the Purchase Agreement, no
Liquidated Damages shall be payable with respect to any period after the
expiration of the Effectiveness Period (it being understood that this sentence
shall not relieve the Company of any Liquidated Damages accruing prior to the
Effectiveness Period), and in no event shall the aggregate amount of Liquidated
Damages payable to a Holder exceed, in the aggregate, twelve percent (12%) of
the aggregate purchase price paid by such Holder pursuant to the Purchase
Agreement and (2) in no event shall the Company be liable in any 30-day period
for Liquidated Damages under this Agreement in excess of 1.5% of the aggregate
purchase price paid by the Holders pursuant to the Purchase Agreement. The
Liquidated Damages pursuant to the terms hereof shall apply on a daily pro-rata
basis for any portion of a month prior to the cure of an Event, except in the
case of the first Event Date. The Company shall not be liable for Liquidated
Damages under this Agreement as to any Registrable Securities which are not
permitted by the Commission to be included in a Registration Statement due
solely to the Commission’s guidance on Rule 415 from the time that it is
determined that such Registrable Securities are not permitted to be registered
until such time as the provisions of this Agreement as to the Remainder
Registration Statements required to be filed hereunder are triggered, in which
case the provisions of this Section 2.4 shall once again apply. In such case,
the Liquidated Damages shall be calculated to only apply to the percentage of
Registrable Securities which are permitted in accordance with Rule 415 to be
included in such Registration Statement.


2.3
    Material Non-Public Information. Notwithstanding anything to the contrary
herein, at any time after the Registration Statement has been declared effective
by the Commission, the Company may delay the disclosure of material non-public
information concerning the Company if the disclosure of such information at the
time is not, in the good faith judgment of the Company, in the best interests of
the Company (a “Grace Period”); provided, however, the Company shall promptly
(i) notify the Holders in writing of the existence of material non-public
information giving rise to a Grace Period (provided that the Company shall not
disclose the content of such material non-public information to the Holders) or
the need to file a post-effective amendment, as applicable, and the date on
which such Grace Period will begin, and (ii) notify the Holders in writing of
the date on which the Grace Period ends; provided, further, that no single Grace
Period shall exceed twenty five (25) consecutive days, and during any three
hundred sixty-five (365) day period, the aggregate of all Grace Periods shall
not exceed an aggregate of fifty (50) days (each Grace Period complying with
this provision being an “Allowable Grace Period”). In the event the Company does
disclose the content of such material non-public information that is the subject
of subpart (i) above to any Holder without its consent, the Company shall make
public disclosure of such material nonpublic information within two (2) Trading
Days of such disclosure and no Grace Period shall apply. For purposes of
determining the length of a Grace Period, the Grace Period shall be deemed to
begin on and include the date the Holders receive the notice referred to in
clause (i) above and shall end on and include the later of the date the Holders
receive the notice referred to in clause (ii) above and the date referred to in
such notice; provided, however, that no Grace Period shall be longer than an
Allowable Grace Period.


2.4
    Underwriter Status. Notwithstanding anything to the contrary contained in
this Agreement, but subject to the payment of the Liquidated Damages pursuant to
Section 2.2 in the event the staff of the Commission (the “Staff”) or the
Commission seeks to characterize any offering pursuant to a Registration
Statement filed pursuant to this Agreement as constituting an offering of
securities by, or on behalf of, the Company, or in any other manner, such that
the Staff or the Commission do not permit such Registration Statement to become
effective and used for resales in a manner that does not constitute such an
offering and that permits the continuous resale at the market by the Investor
participating therein (or as otherwise may be acceptable to the Investor)
without being named therein as an “underwriter,” then the Company shall reduce
the number of shares to be included in such Shelf Registration Statement by the
Investor until such time as the Staff and the Commission shall so permit such
Shelf Registration Statement to become effective as aforesaid. In addition, in
the event that the Staff or the Commission requires the Investor seeking to sell
securities under a Registration Statement filed pursuant to this Agreement to be
specifically identified as an ”underwriter” in order to permit such Shelf
Registration Statement to become effective, and the Investor does not consent to
being so named as an underwriter in such Registration Statement, then, in each
such case, the Company shall reduce the total number of Registrable Securities
to be registered on behalf of the Investor, until such time as the Staff or the
Commission does not require such identification or until the Investor accepts
such identification and the manner thereof. In the event of any reduction in
Registrable Securities pursuant to this paragraph, the Investor shall have the
right to require, upon delivery of a written request to the Company signed by
the Investor, the Company to file a registration statement within thirty (30)
days of such request (subject to any restrictions imposed by Rule 415 or
required by the Staff or the Commission) for resale by the Investor in a manner
acceptable to the Investor, and the Company shall following such request cause
to be and keep effective such registration statement in the same manner as
otherwise contemplated in this Agreement for registration statements hereunder,
in each case until such time as: (i) all Registrable Securities held by the
Investor have been registered and sold; (ii) all Registrable Securities may be
resold by the Investor without restriction (including, without limitation,
volume limitations) pursuant to Rule 144 (taking account of any Staff position
with respect to “affiliate” status) and without the need for current public
information required by Rule 144(c)(1) (or Rule 144(i)(2), if applicable) or
(iii) the Investor agrees to be named as an underwriter in any such Registration
Statement in a manner acceptable to the Investor as to all Registrable
Securities held by such Investor and that have not theretofore been included in
a Registration Statement under this Agreement (it being understood that the
special demand right under this sentence may be exercised by an Investor
multiple times and with respect to limited amounts of Registrable Securities in
order to permit the resale thereof by the Investor as contemplated above).


ARTICLE III COMPANY REGISTRATION


3.1
    Notice of Registration. If at any time or from time to time the Company
shall determine to register any of its Common Stock exclusively for cash, either
for its own account or the account of security holders, other than (i) a
registration on Form S-8 or otherwise relating solely to employee benefit plans,
(ii) a registration on Form S-4, (iii) a registration on any other form which
does not permit secondary sales, or (iv) a registration on any other form which
does not include substantially the same information as would be required to be
included in a registration statement covering the sale of the Registrable
Securities, the Company shall:


(a)
    promptly give to each Holder written notice thereof; and


(b)
    include in such registration (and any related qualification under blue sky
laws or other compliance), and in any underwriting involved therein, all
Registrable Securities which are then not registered pursuant to a then
effective Registration Statement, and have not been excluded from a Registration
Statement pursuant to Commission comments, as are specified in a written request
or requests, actually received by the Company within 20 days after receipt of
such written notice from the Company, by any Holder.


3.2
    Underwritten Offerings. If the registration of which the Company gives
notice is for a registered public offering involving an underwriting, the
Company shall so advise the Holders as a part of the written notice given
pursuant to Section 3.1. In such event the right of any Holder to registration
pursuant to Section 3.1 shall be conditioned upon such Holder’s participation in
such underwriting and the inclusion of such Holder’s Registrable Securities in
the underwriting to the extent provided herein. All Holders proposing to
distribute their securities through such underwriting shall (together with the
Company and the other holders



distributing their securities through such underwriting) enter into an
underwriting agreement in customary form with the managing underwriter selected
for such underwriting by the Company. The foregoing shall include, without
limitation, such powers of attorney and escrow agreements as the underwriters
may require. Notwithstanding any other provision of Article III, if the managing
underwriter determines that marketing factors require a limitation of the number
of shares to be underwritten, the managing underwriter may limit the Registrable
Securities to be included in such registration, it being understood that the
shares proposed to sold by the Company in such underwriting shall be given
priority and shall not be subject to any such limitation vis-a-vis the
Registrable Securities. The Company shall so advise all Holders and other
holders distributing their securities through such underwriting, and the number
of shares of Registrable Securities that may be included in the registration and
underwriting shall be allocated among all Holders and such other holders in
proportion, as nearly as practicable, to the respective amounts of Registrable
Securities held by such Holders and such other holders at the time of filing the
registration statement. To facilitate the allocation of shares in accordance
with the above provisions, the Company may round the number of shares allocated
to any Holder to the nearest 100 shares. If any Holder disapproves of the terms
of any such underwriting, such Holder may elect to withdraw therefrom by written
notice to the Company and the managing underwriter.


The Registrable Securities so excluded or withdrawn shall also be excluded or
withdrawn from registration, and neither such Registrable Securities nor any
securities convertible into or exchangeable or exercisable for Common Stock
shall be sold in any public sale or other distribution, without the prior
written consent of the Company or such underwriters, for such period of time
before and after (not to exceed thirty (30) days before and one hundred eighty
(180) days after) the effective date of the registration statement relating
thereto as the underwriters may require.


3.3
    Company Termination of Registration. The Company reserves the right to
terminate any registration under this Article III at any time and for any reason
without liability to any Holder.


ARTICLE IV REGISTRATION PROCEDURES


4.1
    Registration Procedures. If and whenever the Company is required by the
provisions of Articles II or III hereof to effect the registration of any
Registrable Securities under the Securities Act, the Company will, as
expeditiously as possible:


(a)
    prepare and file with the Commission a Registration Statement with respect
to such Registrable Securities, respond as promptly as possible to any comments
received from the Commission, and use its commercially reasonable efforts to
cause such Registration Statement to become and remain effective for the
Effectiveness Period with respect thereto, and the Investor shall have the
opportunity to object to any information pertaining to itself that is contained
therein and the Company will make the corrections reasonably requested by the
Investor with respect to such information prior to filing any Registration
Statement or amendment thereto or any Prospectus or any supplement thereto;



(b)
    prepare and file with the Commission such amendments and supplements to such
Registration Statement and the Prospectus used in connection therewith as may be
necessary to comply with the provisions of the Securities Act with respect to
the disposition of all Registrable Securities covered by such Registration
Statement and to keep such Registration Statement effective until the expiration
of the Effectiveness Period applicable to such Registration Statement;


(c)
    furnish to the Investor such number of copies of the Registration Statement
and the Prospectus included therein (including each preliminary Prospectus and
any amendments and supplements to the Registration Statement and the Prospectus)
and such other documents as the Investor reasonably may request to facilitate
the public sale or disposition of the Registrable Securities covered by such
Registration Statement;


(d)
    use its commercially reasonable efforts to register or qualify the
Investor’s Registrable Securities covered by such Registration Statement under
the securities or “blue sky” laws of such jurisdictions within the United States
as the Investor may reasonably request and do any and all other acts and things
which may be reasonably necessary or advisable to enable the Investor to
consummate the disposition in such jurisdiction of the Registrable Securities,
provided, however, that the Company shall not for any such purpose be required
to qualify generally to transact business as a foreign corporation in any
jurisdiction where it is not so qualified or to consent to general service of
process in any such jurisdiction;


(e)
    list the Registrable Securities covered by such Registration Statement with
any securities exchange on which the Common Stock of the Company is then listed
and, if the Common Stock is not then listed, list the Registrable Securities on
Nasdaq or a national securities exchange selected by the Company;


(f)
    immediately notify the Investor at any time when a Prospectus relating
thereto is required to be delivered under the Securities Act, of the happening
of any event as a result of which the Prospectus contained in such Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, and, at the request of the Investor,
the Company shall prepare a supplement or amendment to such Prospectus so that,
as thereafter delivered to the purchasers of Registrable Securities, such
Prospectus shall not contain an untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statement therein not misleading;


(g)
    make available for inspection by the Investor and any attorney, accountant
or other agent retained by the Investor, all publicly available,
non-confidential financial and other records, pertinent corporate documents and
properties of the Company, and cause the Company’s officers, directors and
employees to supply all publicly available, non-confidential information
reasonably requested by the attorney, accountant or agent of the Investor;


(h)
    provide a transfer agent and registrar for all such Registrable Securities
not later than the effective date of such Registration Statement;



(i)
    if requested, cause to be delivered, immediately prior to the effectiveness
of the Registration Statement, letters from the Company’s independent certified
public accountants addressed to the Investor (unless the Investor does not
provide to such accountants the appropriate representation letter required by
rules governing the accounting profession) stating that such accountants are
independent public accountants within the meaning of the Securities Act and the
applicable rules and regulations adopted by the Commission thereunder, and
otherwise in customary form and covering such financial and accounting matters
as are customarily covered by letters of the independent certified public
accountants delivered in connection with primary or secondary underwritten
public offerings, as the case may be; and


(j)
    at all times after the Company has filed a Registration Statement with the
Commission pursuant to the requirements of either the Securities Act or the
Exchange Act, the Company shall file all reports required to be filed by it
under the Securities Act and the Exchange Act and the rules and regulations
adopted by the Commission thereunder, and take such further action as the
Investor may reasonably request, all to the extent required to enable the
Investor to be eligible to sell Registrable Securities pursuant to Rule 144 (or
any similar rule then in effect).


ARTICLE V REGISTRATION EXPENSES.


5.1
    Registration Expenses. All expenses relating to the Company’s compliance
with Articles II and III hereof, including, without limitation, all
registration, filing and listing application fees, costs of distributing any
prospectuses and supplements thereto, printing expenses, fees and disbursements
of counsel and independent public accountants for the Company, fees and expenses
(including counsel fees) incurred in connection with complying with state
securities or “blue sky” laws, fees of FINRA, transfer taxes, fees of transfer
agents and registrars, fees of, and disbursements incurred by, one counsel for
the Holders (collectively, the “Registration Expenses”) shall be borne by the
Company. The obligation of the Company to bear the Registration Expenses shall
apply irrespective of whether a registration, becomes effective, is withdrawn or
suspended, is converted to another form of registration and irrespective of when
any of the foregoing shall occur.


5.2
    Selling Expenses. All underwriting discounts and selling commissions
applicable to the sale of Registrable Securities, and any fees and disbursements
of any counsel to the Holders beyond those included in Registration Expenses
(collectively, the “Selling Expenses”) shall be borne by the Holders in
proportion to the aggregate selling price of the Registrable Securities of each
Holder to be so registered.


ARTICLE VI INDEMNIFICATION.


6.1
    Company Indemnification. In the event of a registration of any Registrable
Securities under the Securities Act pursuant to this Agreement, the Company
shall indemnify and hold harmless each Holder, and its officers, directors and
each other person, if any, who controls such Holder within the meaning of the
Securities Act, against any losses, claims, damages or liabilities, joint or
several, to which such Holder, or such persons may become subject under the



Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
any Registration Statement under which such Registrable Securities were
registered under the Securities Act pursuant to this Agreement, any preliminary
Prospectus or final Prospectus contained therein, or any amendment or supplement
thereof, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading or any violation or alleged violation by
the Company of the Securities Act, the Exchange Act or applicable “blue sky”
laws, and shall reimburse such Holder, and each such person for any legal or
other expenses incurred by them in connection with investigating or defending
any such loss, claim, damage, liability or action; provided, however, that the
Company shall not be liable in any such case if and to the extent that any such
loss, claim, damage or liability arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission so made in
conformity with information furnished in writing by or on behalf of a Holder
specifically for use in any such document.


6.2
    Holder Indemnification. Each Holder of Registrable Securities included in a
Registration Statement pursuant to this Agreement shall indemnify and hold
harmless the Company, and its officers, directors and each other person, if any,
who controls the Company within the meaning of the Securities Act, against all
losses, claims, damages or liabilities, joint or several, to which the Company
or such persons may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of any material fact which was furnished in writing by the Investor to
the Company expressly for use in (and such information is contained in) the
Registration Statement under which such Registrable Securities were registered
under the Securities Act pursuant to this Agreement, any preliminary Prospectus
or final Prospectus contained therein, or any amendment or supplement thereof,
or arise out of or are based upon the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, and shall reimburse the Company and each such
person for any reasonable legal or other expenses incurred by them in connection
with investigating or defending any such loss, claim, damage, liability or
action, provided, however, that a Holder shall be liable in any such case if and
only to the extent that any such loss, claim, damage or liability arises out of
or is based upon an untrue statement or alleged untrue statement or omission or
alleged omission so made in conformity with information furnished in writing to
the Company by or on behalf of such Holder specifically for use in any such
document. Notwithstanding the provisions of this paragraph, a Holder shall not
be required to indemnify any person or entity in excess of the amount of the
aggregate net proceeds received by the Holder in respect of Registrable
Securities in connection with any such registration under the Securities Act.


6.3
    Indemnification Procedures. Promptly after receipt by a party entitled to
claim indemnification hereunder (an “Indemnified Party”) of notice of the
commencement of any action, such Indemnified Party shall, if a claim for
indemnification in respect thereof is to be made against a party hereto
obligated to indemnify such Indemnified Party (an “Indemnifying Party”), notify
the Indemnifying Party in writing thereof, but the omission so to notify the
Indemnifying Party shall not relieve it from any liability which it may have to
such Indemnified Party other than under this Section 6.3 and shall only relieve
it from any liability which it may



have to such Indemnified Party under this Section 6.3 if and to the extent the
Indemnifying Party is prejudiced by such omission. In case any such action shall
be brought against any Indemnified Party and it shall notify the Indemnifying
Party of the commencement thereof, the Indemnifying Party shall be entitled to
participate in and, to the extent it shall wish, to assume and undertake the
defense thereof with counsel satisfactory to such Indemnified Party, and, after
notice from the Indemnifying Party to such Indemnified Party of its election so
to assume and undertake the defense thereof, the Indemnifying Party shall not be
liable to such Indemnified Party under this Section 6.3 for any legal expenses
subsequently incurred by such Indemnified Party in connection with the defense
thereof; if the Indemnified Party retains its own counsel, then the Indemnified
Party shall pay all fees, costs and expenses of such counsel; provided, however,
that, if the defendants in any such action include both the Indemnified Party
and the Indemnifying Party and the Indemnified Party shall have reasonably
concluded that there may be reasonable defenses available to it which are
different from or additional to those available to the Indemnifying Party or if
the interests of the Indemnified Party reasonably may be deemed to conflict with
the interests of the Indemnifying Party, the Indemnified Party shall have the
right to select one separate counsel and to assume such legal defenses and
otherwise to participate in the defense of such action, with the reasonable
expenses and fees of such separate counsel and other expenses related to such
participation to be reimbursed by the Indemnifying Party as incurred.


6.4
    Contribution. In order to provide for just and equitable contribution in the
event of joint liability under the Securities Act in any case in which either
(i) a Holder, or any officer, director or controlling person of a Holder, makes
a claim for indemnification pursuant to this Section 6.4 but it is judicially
determined (by the entry of a final judgment or decree by a court of competent
jurisdiction and the expiration of time to appeal or the denial of the last
right of appeal) that such indemnification may not be enforced in such case
notwithstanding the fact that this Section 6.4 provides for indemnification in
such case, or (ii) contribution under the Securities Act may be required on the
part of the Investor or such officer, director or controlling person of the
Investor in circumstances for which indemnification is provided under this
Section 6.4; then, and in each such case, the Company and the Investor shall
contribute to the aggregate losses, claims, damages or liabilities to which they
may be subject (after contribution from others) in such proportion so that the
Investor is responsible only for the portion represented by the percentage that
the public offering price of its securities offered by the Registration
Statement bears to the public offering price of all securities offered by such
Registration Statement, provided, however, that, in any such case, (A) the
Investor shall not be required to contribute any amount in excess of the public
offering price of all such securities offered by it pursuant to such
Registration Statement; and (B) no person or entity guilty of fraudulent
misrepresentation (within the meaning of Section 10(f) of the Act) shall be
entitled to contribution from any person or entity who was not guilty of such
fraudulent misrepresentation.


6.5
    Survival. The indemnification provided for under this Agreement shall remain
in full force and effect regardless of any investigation made by or on behalf of
the indemnified party or any officer, director or controlling Person of such
indemnified party and shall survive the transfer of securities.




ARTICLE VII MISCELLANEOUS.


7.1
    Compliance. Each Holder covenants and agrees that it shall comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to any Registration
Statement.


7.2
    Discontinued Disposition. Each Holder agrees by its acquisition of
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of a Discontinuation Event (as defined below), such Holder shall
forthwith discontinue disposition of such Registrable Securities under the
applicable Registration Statement until such Holder’s receipt of the copies of
the supplemented Prospectus and/or amended Registration Statement or until it is
advised in writing (the “Advice”) by the Company that the use of the applicable
Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement. The
Company may provide appropriate stop orders to enforce the provisions of this
Section 7.2. For purposes of this Agreement, a “Discontinuation Event” shall
mean (i) when the Commission notifies the Company whether there will be a
“review” of such Registration Statement and whenever the Commission comments in
writing on such Registration Statement (the Company shall provide true and
complete copies thereof and all written responses thereto to each of the
Holders); (ii) any request by the Commission or any other Federal or state
governmental authority for amendments or supplements to such Registration
Statement or Prospectus or for additional information; (iii) the issuance by the
Commission of any stop order suspending the effectiveness of such Registration
Statement covering any or all of the Registrable Securities or the initiation of
any Proceedings for that purpose; (iv) the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; and/or (v) the occurrence of any event or passage of time that makes
the financial statements included in such Registration Statement ineligible for
inclusion therein or any statement made in such Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to such
Registration Statement, Prospectus or other documents so that, in the case of
such Registration Statement or Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.


7.3
    Transfer of Registration Rights. The rights to cause the Company to register
securities granted to Holders under Article II or Article III may be assigned to
a transferee or assignee in connection with any transfer or assignment of
Registrable Securities by a Holder, provided that: (i) such transfer may
otherwise be effected in accordance with applicable securities laws, and (ii)
written notice thereof is promptly given to the Company. Notwithstanding the
foregoing, the rights to cause the Company to register securities may be
assigned to any constituent partner or affiliate of a Holder, without compliance
with item (ii) above.


7.4
    Entire Agreement. This Agreement sets forth the entire agreement of the
parties with respect to the subject matter hereof. No provision of this
Agreement may be explained or qualified by any prior or contemporaneous
understanding, negotiation, discussion, conduct, or course of conduct or by any
trade usage, and, except as otherwise expressly stated herein, there is no
condition precedent to the effectiveness of any provision hereof. No party has
relied on any representation, warranty, or agreement of any person in entering
this Agreement, except those expressly stated herein.


7.5
    Counterparts; Facsimile Signatures. This Agreement may be executed in
counterparts, each of which shall constitute an original, but all of which shall
constitute one agreement. This Agreement shall become effective upon delivery to
each party of an executed counterpart or the earlier delivery to each party of
original, photocopied, or electronically transmitted signature pages that
together (but need not individually) bear the signatures of all other parties.


7.6

Amendments; Waivers; Remedies.



(a)
    This Agreement cannot be amended, except by a writing signed by Holders of
at least a majority of the then outstanding Registrable Securities, or
terminated orally or by course of conduct. No provision hereof can be waived,
except by a writing signed by the party against whom such waiver is to be
enforced, and any such waiver shall apply only in the particular instance in
which such waiver shall have been given. Notwithstanding the foregoing, a waiver
or consent to depart from the provisions hereof with respect to a matter that
relates exclusively to the rights of certain Holders and that does not directly
or indirectly affect the rights of other Holders may be given by Holders of at
least a majority of the Registrable Securities to which such waiver or consent
relates; provided, however, that the provisions of this sentence may not be
amended, modified, or supplemented except in accordance with the provisions of
the immediately preceding sentence.


(b)
    Neither any failure or delay in exercising any right or remedy hereunder or
in requiring satisfaction of any condition herein nor any course of dealing
shall constitute a waiver of or prevent any party from enforcing any right or
remedy or from requiring satisfaction of any condition. No notice to or demand
on a party waives or otherwise affects any obligation of that party or impairs
any right of the party giving such notice or making such demand, including any
right to take any action without notice or demand not otherwise required by this
Agreement. No exercise of any right or remedy with respect to a breach of this
Agreement shall preclude exercise of any other right or remedy, as appropriate
to make the aggrieved party whole with respect to such breach, or subsequent
exercise of any right or remedy with respect to any other breach.


(c)
    Except as otherwise expressly provided herein, no statement herein of any
right or remedy shall impair any other right or remedy stated herein or that
otherwise may be available.


7.7
    Notices. Any notice hereunder shall be sent in writing, addressed as
specified below, and shall be deemed given: if by hand or recognized courier
service, by 5:30 p.m. (New York City time) on a business day, addressee’s day
and time, on the date of delivery, and otherwise on the first business day after
such delivery; if by fax, on the date that transmission is confirmed
electronically, if by 5:30 p.m. (New York City time) on a business day,
addressee’s day and time, and otherwise on the first business day after the date
of such confirmation; or three



days after mailing by certified or registered mail, return receipt requested.
Notices shall be addressed to the respective parties as set forth in the
Purchase Agreement.


7.8
    Successors and Assigns. Subject to the provisions of Section 7.3, this
Agreement shall inure to the benefit of and be binding upon the successors and
assigns of each of the parties, including, without limitation, and without the
need for an express assignment, subsequent Holders of Registrable Securities.


7.9
    Further Assurances. Each party shall execute and deliver such documents and
take such action, as may reasonably be considered within the scope of such
party’s obligations hereunder, necessary to effectuate the transactions
contemplated by this Agreement.


7.10

Choice of Law and Forum; Service of Process.



(a)
    This Agreement, any disputed matter arising hereunder, including the
construction, interpretation, or validity of any provision hereof or performance
thereof, or any other matter relating hereto or arising in connection herewith
(whether in tort, contract, equity, or otherwise) (any such matter, a “Disputed
Matter”) is and shall be governed by and enforced in accordance with the laws of
the State of New York, excluding its choice of law rules.


(b)
    Subject to Section 7.10(c), no party shall bring or maintain any action or
proceeding with respect to any Disputed Matter (“Dispute Proceeding”), except in
the Federal District Court for the Southern District of New York, or, if such
court lacks subject matter jurisdiction, the Supreme Court sitting in New York
County. Each party irrevocably submits and consents to the jurisdiction of such
courts, and no party shall object to the laying of venue in any such court or
claim that any such court is an inconvenient forum.


(c)
    Nothing herein shall affect the right of any party to enforce any judgment
in any jurisdiction or the rule that any matter of internal governance of a
corporation or other entity is determined under the laws of the state pursuant
to which the corporation or other entity is incorporated or formed.


(d)
    Each party irrevocably consents to service of process, by any means
authorized, in respect of any Dispute Proceeding.


[Balance of page intentionally left blank; signature page follows]





IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.


FUNCTION(X) INC.






By:______


Name:
Title:


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK SIGNATURE PAGE FOR INVESTOR FOLLOWS]
























IN WITNESS WHEREOF, the undersigned have caused this Registration Rights
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.




Name of Investor:     


Signature of Authorized Signatory of Investor:     


Name of Authorized Signatory:     


Title of Authorized Signatory:     





